Opinion issued January 7, 2016




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-15-00910-CR
                            ———————————
                        DREW PATTERSON, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 228th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1396819


                          MEMORANDUM OPINION

      Appellant, Drew Patterson, pleaded guilty to the offense of failure to stop and

render aid on February 28, 2014, with the agreed recommendation that he be placed

on deferred adjudication community supervision for two years. See TEX. TRANSP.

CODE ANN. §§ 550.021(a), (c) (West Supp. 2015). On February 28, 2014, the trial
court placed appellant on deferred adjudication community supervision for two

years, in accordance with the terms of his plea bargain with the State. See TEX. CODE

CRIM. PROC. ANN. art. 42.12, § 5(a) (West Supp. 2015). The trial court certified that

this is a plea-bargain case and that appellant has no right of appeal. See TEX. R. APP.

P. 25.2(a)(2).

      Appellant prematurely filed a pro se notice of appeal on January 13, 2014,

which is deemed timely filed on February 28, 2014, the date the order of deferred

adjudication states that the sentence of two years’ deferred adjudication community

supervision was imposed. See TEX. R. APP. P. 27.1(b).1 Appellant’s form notice of

appeal acknowledges that his punishment did not exceed the amount recommended

by the State and agreed to by appellant. However, appellant’s notice of appeal

contends that his guilty plea does not preclude appealing any rulings on pretrial

motions. Appellant also filed a “Motion for Hybrid Representation and a Post-

Judgment Motion” and a letter-motion for an extension of time to pay for the record

in this Court. We dismiss this appeal for want of jurisdiction.

      An appeal must be dismissed if a certification showing that the defendant has

the right of appeal has not been made part of the record. TEX. R. APP. P. 25.2(d); see



1
      The trial clerk filed a Certificate of Failure to File Mark, dated October 19, 2015, in
      this Court, explaining that the notice of appeal was not properly file marked at the
      time it was received by the trial clerk and it would have been file marked on January
      13, 2014, had it been file marked timely.
                                             2
Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005). The trial court’s

certification of appellant’s right of appeal, which is attached to the notice of appeal,

states that this is a plea-bargain case and that appellant has no right of appeal. See

TEX. R. APP. P. 25.2(a)(2), (d).

      In a plea-bargain case, where a defendant pleaded guilty and the punishment

did not exceed the punishment recommended by the prosecutor and agreed to by the

defendant, as here, a defendant may only appeal those matters that were raised by

written motion filed and ruled on before trial or after getting the trial court’s

permission to appeal. TEX. CODE CRIM. PROC. ANN. art. 44.02 (West Supp. 2015);

TEX. R. APP. P. 25.2(a)(2). However, the trial court’s certification states that this is

a plea-bargain case and that appellant has no right of appeal, and the trial court did

not give its permission to appeal on any matters, including any rulings on pretrial

motions. See TEX. R. APP. P. 25.2(a)(2); Dears, 154 S.W.3d at 615.

      Because appellant has no right of appeal in this plea-bargain case, we must

dismiss this appeal without further action. See Menefee v. State, 287 S.W.3d 9, 12

n.12 (Tex. Crim. App. 2009); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim.

App. 2006) (“A court of appeals, while having jurisdiction to ascertain whether an

appellant who plea-bargained is permitted to appeal by Rule 25.2(a), must dismiss a

prohibited appeal without further action, regardless of the basis for the appeal.”); see

also Greenwell v. Court of Appeals for Thirteenth Judicial Dist., 159 S.W.3d 645,


                                           3
649 (Tex. Crim. App. 2005) (explaining purpose of certification requirements is to

resolve cases that have no right of appeal quickly without expense of appointing

appellate counsel, preparing reporter’s record or preparing appellate brief).

                                  CONCLUSION

      Accordingly, we dismiss this appeal for want of jurisdiction. See TEX. R. APP.

P. 43.2(f). We dismiss all pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Jennings, Keyes, and Bland.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           4